Authority for Military Police to Issue Traffic Citations to
                Motorists on Bolling Air Force Base

M ilitary p o lice h av e th e authority to issue citations, enforceable in federal court, to m otorists who
    violate traffic law s on B olling A ir Force B ase.

C ongress has given the G eneral Services A dm inistration lim ited authority over m ilitary installations
    for th e n arro w p u rpose o f issuing and enforcing the regulations related to m otor vehicle violations.


                                                                                                     June 5, 2000

                   M   em orandum       O p in io n   fo r the   D eputy G    eneral   C o u n sel
                                          D epartm ent       of   D efen se


   This memorandum responds to a request from the Air Force Judge Advocate
General’s Office ( “ Air Force JAG” ) and the United States Attorney’s Office for
the District of Columbia ( “ U.S. Attorney’s Office” ) concerning the authority of
military police to issue citations, enforceable in federal court, to motorists who
violate traffic laws on Bolling Air Force Base in the District of Columbia (“ Dis­
trict” or “ D .C.” ).1 We conclude that the military police may properly issue such
citations pursuant to a delegation from the General Services Administration
( “ GSA” ) o f the authority GSA possesses under 40 U.S.C. §§318—318d to issue
regulations governing GSA-controlled property and to enforce these regulations
in federal courts, as provided for by Congress when it amended 40 U.S.C. §318c
in 1996.
   The Air Force JAG’s Office has expressed concern that this delegation proce­
dure implies that GSA has charge and control over military bases. See Memo­
randum for HQ USAF/JAG Attn: Colonel Stucky, from 11WG/JA, William T.
Burke, Captain, USAF, Assistant Staff Judge Advocate, Re: 40 U.S.C. § 3 1 8 (Aug.
14, 1996) ( “ Stucky Memorandum” ). Based on our review of the text of the rel­
evant statutory provisions, the statutory scheme, and the legislative history, we
conclude that, in amending 40 U.S.C. § 318c in 1996, Congress did not alter long­
standing statutory provisions and place military bases under GSA’s charge and
control. Rather, it has given GSA limited authority over military installations for
the narrow purpose o f issuing and enforcing the regulations related to motor
vehicle violations covered by §318c(b)(l).

   ■The A ir Force initially sought review of ihis m atter by the U.S Attorney’s Office See Letter for Rhonda C.
Fields, Chief, Economic Crim es Section, Criminal Division, U.S. Attorney’s Office, from Robert S Schwartz,
Colonel, USAF, Staff Judge Advocate (Sept 9, 1996). The U.S. A ttorney’s Office determined that the legal questions
presented should be forwarded to the Office of Legal Counsel for review and decision See Letter for Robert S.
Schwartz, Colonel, USAF, Staff Judge Advocate, from Rhonda C. Fields, Chief, Economic C nm es Section, Criminal
Division, U.S. A ttorney’s O ffice (Sept 17, 1996) ( “ Fields Letter” ) On behalf o f your office, you have also asked
us to respond to this request.


                                                          72
    Authority fo r Military Police to Issue Traffic Citations to Motorists on Bolling A ir Force Base


                                                    I

    For approximately one year in the early 1970s, the U.S. Attorney’s Office pros­
ecuted all traffic violations occurring at military installations within D.C. before
United States Magistrates in federal district court. See Letter for Martin R. Hoff­
 man, General Counsel, Department of Defense, from Earl J. Silbert, United States
Attorney at 1 (May 31, 1974) (“ Silbert Letter” ). These prosecutions relied on
the Assimilative Crimes Act, 18 U.S.C. § 13 (Supp. IV 1998) (“ ACA” ), which
adopts for each federal enclave the criminal law of the state within which the
enclave is located. Were the ACA applicable in the District of Columbia, viola­
tions of local D.C. law on federal enclaves in the District would become federal
crimes that could be prosecuted in federal court. After closer review of the
applicable law, however, the U.S. Attorney concluded in 1974 that the ACA did
not permit such an incorporation of local law for federal enclaves in the District.
See Silbert Letter at 1. According to the U.S. Attorney, without operation of the
ACA, a federal magistrate had no jurisdiction over traffic violations. Id. The U.S.
Attorney also concluded that D.C. Superior Court would offer an alternate forum
for such prosecutions or that federal legislation could be enacted specifically to
govern military installations. Id. at 2.
    In a 1984 opinion concerning the investigative jurisdiction of the Federal Bureau
of Investigation in the District of Columbia, we addressed whether federal enclave
jurisdiction extended to federal buildings and installations in the District. See
Memorandum for Stephen S. Trott, Assistant Attorney General, Criminal Division,
from Theodore B. Olson, Assistant Attorney General, Office o f Legal Counsel
Re: FBI Investigative Jurisdiction in Washington, D.C. at 1 (Feb. 7, 1984) ( “ Olson
Memo” ). The U.S. Attorney’s Office — consistent with the Silbert Letter — did
not argue that the ACA applied to federal sites in the District. The issue was
whether title 18 offenses applicable in the “ ‘special maritime and territorial juris­
diction of the United States’ ’’ applied in the District. See id. at 8 n.7 (quoting
 18 U.S.C. §7). In concluding that 18 U.S.C. §7 did not confer jurisdiction over
federal crimes committed on federal sites in the District, we observed that there
were two reasons why neither 18 U.S.C. §7 (the federal enclave statute) nor 18
U.S.C. §13 (the ACA)— “ related” provisions, Olson Memo at 7 — applied in
the District. First, the ACA, on its face, incorporates state offenses, not acts
 ‘ “ made penal by a law of Congress,’ ” such as the D.C. Code. See id. at 8
(quoting 1984 version of 18 U.S.C. § 13). Second, the rationale for both the federal
enclave jurisdiction provision and the ACA “ is to fill the jurisdictional gap created
when the federal government acquires, and a State cedes, land.” Id. In the case
of the District of Columbia, because the D.C. Code functions as the equivalent
of state law, no such gap exists. Id. Thus, based on an examination of the legisla­
tive history, case law, and the structure and legislative history of the criminal
code of which both the ACA and the federal enclave jurisdiction statute were

                                                  73
                            Opinions o f the Office o f Legal Counsel in Volume 24


part, we concluded that Congress intended to exclude the District of Columbia
from the scope of federal enclave jurisdiction. Id. at 4-10. Consequently, the ACA
could not support federal court prosecution of violations of the D.C. Code on
federal enclaves in the District of Columbia. Id. at 8. A footnote in that opinion
noted:

          We are informed that the military authorities in the District of
          Columbia intend to employ federal magistrates to preside over
          prosecutions of civilians who commit offenses on military reserva­
          tions within the District. To the extent these prosecutions would
          be based on federal enclave jurisdiction . . . rather than . . . fed­
          eral criminal jurisdiction . . . or territorial jurisdiction . . . our
          conclusion indicates that such prosecutions would be unauthorized.

Id. at 13 n . l l (citations omitted).
   According to conversations with the GSA General Counsel’s Office in
December 1998, GSA began, in the 1980s, receiving requests from military
components for delegation of authority to issue and enforce traffic regulations
for military installations. See Telephone Interview with Scarlett D. Grose, Assist­
ant General Counsel, Real Property Division, GSA (Dec. 8, 1998) (“ Grose Inter­
view” ); Telephone Interview with Harmon Eggers, Acting Associate General
Counsel, Real Property Division, GSA (Dec. 3, 1998). In 1981 GSA delegated
authority to the Department of Defense (“ DoD” ) pursuant to which DoD issued
DoD Directive No. 5525.4, entitled Enforcement o f State Traffic Laws on DoD
Installations (“ DoD Directive” ). S ee DoD Directive No. 5525.4 (Nov. 2, 1981),
reprinted in 32 C.F.R. pt. 634, app. C (1997). That directive was issued pursuant
to policies “ for the enforcement, on DoD military installations, of those state
vehicular and pedestrian traffic laws that cannot be assimilated” under the ACA.
See 32 C.F.R. §210.1. The directive mandates that “ [a]ll persons on a military
installation shall comply with the vehicular and pedestrian traffic laws of the state
in which the installation is located,” 32 C.F.R. pt. 634, app. C HC(2); delegates
to “ installation commanders of all DoD installations in the United States and over
which the United States has exclusive or concurrent legislative jurisdiction . . .
the authority to establish additional vehicular and pedestrian traffic rules and regu­
lations,” id. UC(3); and establishes penalties set forth in 40 U.S.C. §318c for
such violations, 32 C.F.R. pt. 634, app. C HC(4).2 The delegation from the GSA
states that the GSA “ authorizes the Secretary of Defense to assist in controlling
vehicular and pedestrian traffic on military installations in the United States”

   240 U S C §318c(a) provides that “ whoever violates any rule or regulation promulgated           pursuant to section
318a .      shall be fined not more than $50 or imprisoned not more than thirty days, or both      ” 40 U .S C . §318a
authorizes the GSA to “ to make all needful rules and regulations for the government of the         property under tits]
charge and control, and to annex to such rules and regulations such reasonable penalties, within   the limits prescribed
in section 318c o f this title, as will ensure their enforcem ent.”


                                                         74
     Authority fo r Military Police to Issue Traffic Citations to Motorists on Bolling A ir Force Base


pursuant to authority vested in the GSA by the Federal Property and Administra­
tive Services Act of 1949 (“ FPASA” ) and the Act of June 1, 1948. Id. (Enclosure
No. 1). Neither the DoD Directive nor the delegation from the GSA explains why
GSA delegation is either appropriate or necessary in order for the DoD to issue
such regulations.
   In 1996, the U.S. Attorney’s Office called our 1984 opinion to the attention
of the Air Force and informed the Air Force that it would no longer prosecute
certain violations without a determination by our Office that federal jurisdiction
over those violations was proper. See Fields Letter.

                                                      n
   The GSA has general authority under 40 U.S.C. §§ 318—3 18d to issue and
enforce regulations for federal property and thereby has general responsibility for
the protection and policing of that property. This includes the authority “ to make
all needful rules and regulations for the government of the property under [its]
charge and control.” See 40 U.S.C. §318a. Under this authority, the GSA has
issued regulations governing such matters as vehicular and pedestrian traffic, drug
and alcohol use, operation of gambling devices, and collection of private debts
on GSA-controlled property. See 41 C.F.R. §§ 101-20.300 to 101-20.315 (1997).
Violations of these regulations are subject to fines of not more than $50 or impris­
onment for not more than thirty days, or both. See 40 U.S.C. §318c; 41 C.F.R.
§101-20.315.
   Under the same statutory scheme, GSA is authorized to “ appoint uniformed
guards [of the GSA] as special policemen . . . for duty in connection with the
policing of all buildings and areas owned and occupied by the United States and
under the charge and control of the Administrator.” 40 U.S.C. § 318(a). The duties
of these officers include enforcing regulations promulgated under § 318a, including
traffic regulations where applicable. Section 318 continues:

         Special policemen appointed under this section shall have the same
         powers as sheriffs and constables upon property referred to in sub­
         section (a) . . . to enforce the laws enacted for the protection of
         persons and property, and to prevent breaches of the peace, to sup­
         press affrays or unlawful assemblies, and to enforce any rules and
         regulations promulgated by the [GSA] for the property under [its]
         jurisdiction; except that the jurisdiction and policing powers of such
         special policemen shall not extend to the service of civil process.3

   3 The powers held by sheriffs and constables under the common law include “ the power to prevent and detect
crime, to arrest criminals, and to protect life and properly ” H olland v. Commonwealth, 502 S E.2d 145, 148 (Va.
Ct App. 1998). One state court has concluded that
                                                                                                       Continued


                                                     75
                            Opinions o f the Office o f Legal Counsel in Volume 24


Id. § 318(b). According to the GSA General Counsel’s office, violations of regula­
tions under this provision rarely give rise to prosecutions — usually, offenders are
simply escorted off the property. See Grose Interview at 2. When they are pros­
ecuted, violators are tried before a federal magistrate. Id. The special police offi­
cer’s authority extends only to the boundary of the federal property, and officers
are not currently permitted to exercise any authority on the surrounding property.
   This statutory authority of GSA, however, does not encompass military installa­
tions. The GSA’s policing and protection power extends only to “ the government
of the property under [its] charge and control.” 40 U.S.C. §318a. While this
limitation is not further defined in that statute, 40 U.S.C. §285 (1994) defines
“ Buildings under control o f Administrator of General Services” as follows:

          All courthouses, customhouses, appraiser’s stores, barge offices,
          and other public buildings outside of the District of Columbia and
          outside o f m ilitary reservations 4 which have been purchased or
          erected, or are in course of construction, or which may be erected
          or purchased out o f any appropriation under the control o f the
          Administrator o f General Services, together with the site or sites
          thereof, are expressly declared to be under the exclusive jurisdiction
          and control and in the custody of the Administrator of General
          Services . . . .

Id. (emphasis added).5 Both the GSA and the representatives of the Air Force
agree that the military installation is not within GSA’s jurisdiction for purposes

     the common law power o f the sheriff to m ake arrests without warrant for felonies and for breaches of
     the peace committed in his presence . . [is] so widely known and so universally recognized that it is
     hardly necessary to cite authority for the proposition . . . [Thus], [u]nless the sheriffs common law power
     to make warrantless arrests for breaches o f the peace committed in his presence has been abrogated, it
     is clear that a sheriff (and his deputies) m ay make arrests for motor vehicle violations which amount to
     breaches o f the peace committed in [his] presence
Commonwealth v Leet, 641 A .2d 299, 303 (Pa. 1994) (citation omitted); see also Prosser v. Parsons, 141 E 2d
342, 345 (S.C 1965) (common law power of sheriff and constable to arrest without warrant felons or persons reason­
ably suspected o f having committed a felony and those who had committed a misdemeanor in his presence which
amounted to a breach o f the peace “ is not applicable to any violation of the criminal laws of this State committed
within the view o f such an o ffic e r” ) (citing 5 Am. Jur. (2d) Arrest, Sec. 24, el seq.)\ Commonwealth v Taylor,
677 A.2d 846 (Pa. Super. Ct 1996) (constables possess power to make warrantless arrests for felony, violations
of drug laws).
   4 Although there is no definition in title 40 for “ military reservation,” “ reservation” is defined in title 16 (which
concerns conservation), for purposes o f Utle 16, chapter 12, as follows:
     “ [R]eservations” means national forests, tribal lands embraced within Indian reservations, military reserva­
     tions, and other lands and interests in lands owned by the United States, and withdrawn, reserved, or
     withheld from private appropriation and disposal under the public land laws; also lands and interests in
     lands acquired and held for any public purposes; but shall not include national monuments or national
     parks.
16 U S C §796(2) (1988); see also Black’s Law Dictionary 1307 (6th ed. 1990) ( “ A reservation is a tract of land,
more or less considerable in extent, which is by public authonty withdrawn from sale or settlement, and appropriated
to specific public uses; such as parks, military posts, Indian lands, etc ” )
   5This provision is based on a similar provision in the Sundry Civil Appropriation Act of July 1, 1898, placing
the control o f these buildings in the Department of Treasury. As the debate on this provision indicates, the first
version o f this provision had neither the exceptions for “ the District of Columbia” nor “ military reservations.”


                                                          76
     Authority f o r Military Police to Issue Traffic Citations to Motorists on Bolling A ir Force Base


of 40 U.S.C. §§ 318—318d. On its face, then, the GSA is not an obvious source
of authority to police military installations in the District of Columbia.
   In internal memoranda responding to questions raised by the U.S. Attorney’s
Office about authority for federal prosecution of motor vehicle offenses on mili­
tary installations in the District of Columbia, the Air Force suggests that GSA’s
statutory authority to extend its rules to property under the control of other depart­
ments or agencies of the United States may be applicable. See Memo for Record,
from William T. Burke, Captain, USAF, Assistant Staff Judge Advocate, Re: 40
U.S.C. § 3 1 8 — Enforcement o f Local Traffic Laws on Bolling AFB (Aug. 15,
1996) (“ Burke Memo” ). According to the Burke Memo, the predecessor statute
to 40 U.S.C. §318, enacted in 1948, “ authorized the Administrator of Federal
Works to make all needful rules and regulations for the property under the charge
and control of the Federal Works Agency [(“ FW A” ) the predecessor to the GSA],
Furthermore, section 3 of that statute authorized the Administrator to extend such
rules to property of the United States under the control of other departments or
agencies of the United States.” Burke Memo at ^]2. As currently codified, this
section provides as follows:

          Upon the application of the head of any department or agency of
          the United States having property of the United States under its
          administration and control, the Administrator of General Services
          or officials of the Administration . . . are authorized to detail any
          such special policemen for the protection of such property and if
          he deems it desirable, to extend to such property the applicability
          of any such regulations and to enforce the same as set forth herein



40 U.S.C. § 3 1 8b. This provision empowers GSA to provide policing of military
installations outside GSA’s charge and control only if GSA details its own officers
to provide the policing services. In this case, however, it is not the GSA special
police who are policing the military installations, but rather the military’s own
police. Section 318b, then, does not provide a complete basis for GSA to delegate
to DoD policing authority for property under DoD’s (rather than GSA’s) charge
and control.

See 31 Cong. Rec 3506 (1898). An amendment was proffered exempting the District of Columbia Id. Upon the
reading of the bill. Senator Hawley pointed out the problem that the “ provision puts the entire control of [a post
office on a military reservation] in the hands of the Treasury Department. The supreme control of it has to be
in the commanding officer really — the final control.” Id The following bnef colloquy ensued
      [Sen ] Allison The Senator will see that the provision as it came from the House placed all public buildings
      under the control o f the Secretary o f the Treasury We have inserted the words “ outside the District of
     C olum bia” How would it do to say “ outside o f the District o f Columbia and military reservations9”
      [Sen ] H aw ley I think there would be less likely to be any controversy in that case.
Id The amendment was then adopted. See 31 Cong Rec 5604 (1898) (Statement of Conference Report)


                                                       77
                           Opinions o f the Office o f Legal Counsel in Volume 24


   The Burke Memo suggests a mechanism for filling the gap. It notes that “ Sec­
tion 103(d) [of FPASA, the 1949 Act that created the GSA] authorized the newly
created Administrator of the GSA ‘to delegate and to authorize successive
redelegation of any authority transferred to or vested in him by this Act to . . .
the head of any other Federal Agency.’ ” Burke Memo at ^[3. GSA could delegate
both the authority to provide protection and the authority to appoint special police
to DoD for property under DoD’s charge and control.6 Id. at ^4.
   GSA has relied on a similar delegation procedure in other contexts where similar
authority concerns have been raised, such as providing security for the National
Security Agency ( “ NSA” ). According to the GSA, it “ does not have charge and
control over property on military reservations,” which includes property of the
NSA. See Letter for George Fruchterman, Legislation and Regulatory Counsel
Division, Office of General Counsel, NSA, from Scarlett D. Grose, Assistant Gen­
eral Counsel, Real Property Division, GSA (Oct. 9, 1997) ( “ Grose Letter” ).
Nevertheless, the GSA concluded that it could delegate its statutory authority
“ upon application by the head of the agency . . . to detail GSA special police
to NSA for the protection of property under NSA’s charge and control” through
“ [s]ection 205(d) of the [FPASA]” which “ authorizes the Administrator to dele­
gate any authority transferred or vested in him under [FPASA] to the head of
any other Federal agency.” Id. at 1. By a delegation of its authority to protect
property under NSA’s charge and control along with its authority to appoint spe­
cial police under 40 U.S.C. §318, GSA could confer on NSA the authority “ to
appoint special police for the protection of property under [NSA’s] charge and
control.” Grose Letter at 2.
  Although §205 of FPASA, 40 U.S.C. §486 (1994), may have offered authority
for delegation by GSA to DoD prior to the 1996 amendment, now there is a
statutory provision directly providing for the delegation of authority in this specific
circumstance by GSA to DoD. As a result, reliance on § 486 is no longer needed.
In 1996, Congress amended 40 U.S.C. §318c by adding the following provision:

          (b)(1) Whoever violates any military traffic regulation shall be fined
          an amount not to exceed the amount of the maximum fine for a
          like or similar offense under the criminal or civil law of the State,
          territory, possession, or district where the military installation in
          which the violation occurred is located, or imprisoned for not more
          than 30 days, or both.

   6 Section 103 o f the FPASA transfers all functions of the FWA to the GSA Section 205(d) of the FPASA, now
codified at 40 U S.C § 486(d), authorizes the n ew agency’s Administrator to delegate and redelegate “ any authority
transferred to o r vested in him by [FPASA]” to any official in the GSA or the head of any other Federal agency.
Section 205(e) o f FPASA, now § 486(e), grants the GSA Administrator similar authonty to delegate functions to
heads of other Federal agencies It appears to us that § 486(e) is the more appropnate source of authonty for the
delegation at issue here


                                                       78
      Authority fo r Military Police to Issue Traffic Citations to Motorists on Bolling Air Force Base


           (2) For purposes of this subsection, the term “ military traffic regu­
           lation” means a rule or regulation for the control of vehicular or
           pedestrian traffic on military installations that is promulgated by
           the Secretary of Defense, or the designee of the Secretary, under
           the authority delegated pursuant to section 318a of this title.

 40 U.S.C. §318c(b).7 This amendment provides the DoD with independent statu­
 tory authority to issue rules for regulating traffic on base, the violations of which
 would be federal offenses, so DoD need no longer rely on the delegation authori­
 ties in § 486, provided it obtains GSA authorization.
    On its face, it is unclear from the statutory scheme of 40 U.S.C. §§318—318d
 why Congress would direct the DoD to turn to GSA for this authority. Nor does
the legislative history of this amendment aid in explaining why Congress utilized
this mechanism for authorizing DoD to issue these regulations. The provision was
added by an amendment contained in the National Defense Authorization Act for
Fiscal Year 1997, Pub. L. No. 104-201, §1067, 110 Stat. 2422, 2654 (1996).
On June 25, 1996, the text of the provision that was eventually enacted first
appears, as a bill, S. 1745, 104th Cong. (1996), with no discussion accompanying
its appearance. See 142 Cong. Rec. 15,198 (1996). The next day, Senator
Hutchison offered the provision as amendment No. 4319 to the defense authoriza­
tion bill with the stated purpose, “ To increase penalties for certain traffic offenses
on military installations” and reported that the amendment was cleared by the
other side, and the amendment passed soon after. See 142 Cong. Rec. 15,386
(1996). The title of the provision as introduced suggests that the purpose of the
amendment was to increase penalties, not to give DoD authority to issue and
enforce regulations regarding traffic offenses. The Conference Report on H.R.
3230, which replaced the competing House and Senate versions of the defense
authorization bill, on the other hand, states only that the Senate version ‘ ‘contained
a provision (sec. 1079) that would allow the Secretary of Defense or his designee
to promulgate rules or regulations concerning traffic offenses committed on mili­
tary installations and apply the surrounding community’s authorized punishments
to those offenses in specified circumstances. . . . The House recedes on this.”
H.R. Conf. Rep. No. 104-724, at 793 (1996), reprinted in 1996 U.S.C.C.A.N.
2948, 3300 (emphasis added). No mention is made in the conference report about
the fact that the provision, according to its original title, purported only to increase
penalties; rather, the provision is now entitled “ Assimilative crimes authority for
traffic offenses on military installations (sec. 1067),” id., and the report suggests

   7The Air Force JA G ’s Office and the U S Attorney’s Office were concerned that the reference to “ state vehicular
and pedestrian traffic laws” in the DoD Directive would not include assimilation of laws in the District. See Memo­
randum for HQ USAF/JG, Attn. Colonel Stucky, from 1IW G/JA, Robert S. Schwartz, Colonel, USAF, Staff Judge
Advocate, Re: Applicability o f 40 i f S C. §318 to the District o f Columbia at ^ 4 (Sept. 26, 1996). This concern
is presumably mooted by the language of 40 U S C §318c(b)(l) which refers expressly to “ district” laws as well
as state and other local laws


                                                        79
                           Opinions o f the Office o f Legal Counsel in Volume 24


it was intended to “ allow” the Secretary to issue these rules and regulations.8
The National Defense Authorization Act for Fiscal Year 1997, of which this provi­
sion was part, became law on September 23, 1996.
   Although the legislative history of this amendment sheds no light as to why
Congress adopted this means of giving the military authority to issue regulations
governing traffic violations on military bases, a transmittal to this Office from
DoD’s Office of General Counsel includes a two-page request from DoD to Con­
gress in 1996 for a similar provision and an accompanying section-by-section anal­
ysis. This analysis suggests that the request for this amendment was prompted
by federal court decisions, see, e.g., United States v. Golden, 825 F. Supp. 667
(D.N.J. 1993), that the ACA does not permit the assimilation of non-criminal state
offenses on federal installations. See Fax Transmission for Robert Delahunty, Spe­
cial Counsel, Office o f Legal Counsel, from Nicole M. Doucette, Office of Gen­
eral Counsel, Department o f Defense, Re: Enforcement o f Traffic Violations on
M ilitary Installations in D C (Apr. 17, 1997) (“ Doucette Fax” ). The DoD version
included in this request was modified before it was introduced in Congress; unlike
the version that was introduced, the DoD version references the ACA and
increases the fines for such violations to $1000. Nevertheless, the section-by-sec-
tion analysis’s explanation of the delegation procedure is consistent with the
approach Congress adopted in the enacted law. It sets forth the procedure as fol­
lows:

          Where state law cannot be assimilated, persons may be prosecuted
          under section 318c of title 40, United States Code. This section
          authorizes prosecution for a violation of a regulation to control Fed­
          eral property promulgated by the Administrator of the General
          Services Administration under section 318a of title 40. With respect
          to military installations, the Administrator has delegated the
          authority to promulgate regulations to the Secretary of Defense,
          who has in turn delegated the authority to the commanders of mili­
          tary installations. Under this authority, the military services have
          by joint regulation adopted state traffic laws. Installation com­
          manders may issue additional regulations.

See Draft Legislative Proposal in Doucette Fax at 5. While this request does not
provide the legal rationale for turning to the GSA for delegation of authority over
traffic law on military bases, and does not examine whether GSA has or should
be given charge and control over the military installations, the analysis does sug­

   8 A lthough the 1996 amendment does not directly provide for an increase in penalties, it does permit both criminal
or civil prosecution o f the offense based on the law o f the surrounding jurisdiction, thus potentially broadening
the scope and severity o f available penalties See 40 U S C § 3 1 8c(b)(l) (violations “ shall be fined an amount
not to exceed the amount o f the maximum fine for a like or sim ilar offense under the criminal or civil law of
the State, tem tory, possession, o r district where the military installation” is located)


                                                        80
     Authority fo r Military Police to Issue Traffic Citations to Motorists on Bolling A ir Force Base


gest that Congress may have opted for the somewhat unwieldy procedure of
directing the GSA to delegate to the Secretary of Defense the authority to issue
the regulations, who in turn redelegates this authority to the installation com­
manders, who are then responsible for enforcing these motor vehicle regulations
on the installations, based on the suggestion of the DoD.9 More importantly, how­
ever, the amendment also establishes that violations of these regulations are federal
offenses regardless of whether they may or not be otherwise assimilated under
the ACA.
   It appears from some of the correspondence that has been forwarded to us,
as well as conversations subsequent to the 1996 amendment, that the Air Force
is concerned that adopting the procedures set forth in the 1996 amendment to
the GSA policing and protection authority provisions with regard to Bolling Air
Force Base would imply that with that amendment Congress placed military
installations under GSA’s charge and control. See Telephone Interview with Major
Mark Strickland, Legal Counsel’s Office, Bolling Air Force Base (Dec. 3, 1998);
Stucky Memorandum at ^ 3. We consider this to be an implausible reading of
the statutory scheme. It would require reading the 1996 amendment effectively
to repeal the exception in § 285 for military reservations. It is unlikely that Con­
gress would seek to effect a wholesale repeal of § 285, placing public buildings
and surrounding sites on military reservations under GSA’s charge and control,
with no discussion of the implications of such a change. Indeed, such a reading
would be contrary to general principles of statutory interpretation. See 1A Norman
J. Singer, Sutherland Statutory Construction §23.10 (5th ed. 1993) (“ The
presumption against implied repeals is founded upon the doctrinc that the legisla­
ture is presumed to envision the whole body of the law when it enacts new legisla­
tion. Therefore, the drafters should expressly designate the offending provisions
rather than leave the repeal to arise by implication from the later enactment
. . . .” ). Because there is no evidence in the legislative history of any intent
to repeal any part of §285, we do not read the 1996 amendment to 40 U.S.C.
§ 318 as an implied repeal of the exception in § 285 pertaining to military reserva­
tions: “ [I]n the absence of some affirmative showing of an intention to repeal,
the only permissible justification for a repeal by implication is when the earlier
and later statutes are irreconcilable or if the later act covers the whole subject
of the earlier one and is clearly intended as a substitute.” Id. §23.09. Section
318 of title 40, as amended in 1996, and §285, although intuitively inconsistent,
are reconcilable, obviating any need to find an implied repeal of § 285. The 1996
amendment to §318 may be read, consistent with §285, as a limited grant of
authority to GSA over military installations for the narrow purpose of regulating
traffic on the installations. The 1996 amendment gives GSA no additional
authority over military property. It may be, however, that because the existing

   9 Perhaps Congress, in view o f the history o f delegations by GSA, selected the procedure that most closely matched
the practice, even if that procedure was unwieldy.


                                                        81
                           Opinions o f the Office o f Legal Counsel in Volume 24


delegation is based on the previous statutory scheme, a new delegation based on
the 1996 amendment to § 318 is required.10

                                                        in

   In the 1996 amendment to 40 U.S.C. §§ 318—318d, Congress gave the Secretary
o f Defense the power to issue regulations to enforce local traffic law on bases
and enforce such violations as federal offenses. The 1996 amendment mandates,
however, that in order to issue and enforce these regulations, the Secretary of
Defense must initially obtain an appropriate delegation of authority from the GSA.
GSA is authorized by its governing statutes to issue regulations for federal prop­
erty under its charge and control; appoint special police officers to enforce those
regulations; and impose certain statutorily limited penalties for violations of these
regulations which are rendered federal offenses. Although the legislative history
of the 1996 amendment offers little insight into the underlying congressional
intent, consistent with general principles of statutory interpretation and the statu­
tory scheme, we conclude that in amending § 3 18c in 1996, Congress did not
intend to change the statutory definition of property under GSA charge and con­
trol. Rather, Congress granted GSA authority over military installations for the
sole purpose of regulating traffic on the base and directed it to delegate this
authority to the Secretary of Defense. The traffic violations may then be pros­
ecuted pursuant to the DoD’s regulations. Adopting such a procedure does not
place military installations such as Bolling Air Force Base under GSA’s authority

   10 Air Force personnel have also expressed concerns that any such traffic enforcement actions taken by the military
police against civilians may violate the Posse Comitatus Act (“ PCA” ). We do not believe that these concerns are
warranted. The PCA provides as follows:
      W hoever, except in cases and under circumstances expressly authorized by the Constitution or Act of Con­
      gress, willfully uses any part o f the Army o r the Air Force as a posse comitatus or otherwise to execute
      the laws shall be fined under this title or imprisoned not more than tw o years, or both.
18 U.S C §1385 (1994). The weight of authonty indicates that the detention and arrest of civilians by military
police for on-base violations o f civil law is not prohibited by the PCA. See United States v Banks, 539 F 2 d 14,
16 (9th Cir. 1976) (affirming authonty of military police to detain and arrest civilian for heroin possession on base
and turn over to civilian authonties, holding “ [PCA] does not prohibit military personnel from acting upon on-
base violations committed by civilians’’); United States v. Dillon, 983 F. Supp. 1037 (D. Kan. 1997) (upholding
DUI conviction subsequent to arrest on military base); Eggleston v. D e p ’t o f Revenue, Motor Vehicle Div., 895
P.2d 1169, 1170 (Col. Ct. App 1995) (PCA does not prohibit military personnel from acting upon cnminal violations
committed by civilians on military base “ because the power to maintain order, secunty, and discipline on a military
facility is necessary for military operations” ); Municipality o f Anchorage v King, 754 P.2d 283 (Alaska Ct App.
1988) (holding no violation o f PCA where military police arrested civilian at entry to base for DUI and turned
him over to civilian authorities) Although never addressing the specific question of issuing traffic tickets and sum­
monses, we have in the past “ conclude[d] that the Posse Comitatus Act does not restrict the use of military police
on a military reservation to maintain order by apprehending civilians who commit crimes on the reservation.” Law
Enforcement at San Onofre N uclear Generation Plant, I O p O.L.C 204, 209 (1977) (citing prior OLC opinions),
see also Use o f M ilitary Personnel to maintain Order Among Cuban Parolees on Military Bases, 4B Op O L.C.
643, 646 (1980) ( “ In interpreting the applicability of the prohibition o f the Posse Comitatus Act to the use of
military personnel, the Department o f Justice and the Department o f Defense generally have been careful to distin­
guish between the use o f such personnel on military bases, on the one hand, and off military bases on the other.” ).
Even if such activities might otherwise be prohibited by the PCA, moreover, in the 1996 amendment, Congress
expressly authonzed the Secretary o f Defense to obtain authonty for enforcing traffic control on bases, thereby
arguably creating an exception to any posse comitatus problems.


                                                        82
   Authority fo r Military Police to Issue Traffic Citations to Motorists on Bolling A ir Force Base


except for the narrow purpose contemplated by the statute of issuing motor vehicle
regulations. In order to ensure that the current delegation is proper, we recommend
that the Secretary of Defense obtain a new delegation from GSA reflecting 40
U.S.C. § 318c, as amended, and issue an updated directive.

                                                         WILLIAM MICHAEL TREANOR
                                                         Deputy Assistant Attorney General
                                                             Office o f Legal Counsel




                                                  83